DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201810629423.8 filed on 06/19/2018 and Application No. CHINA 201810942481.6 08/17/2018, filed on 08/17/2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/24/2021 and 05/13/2021 are in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 01/29/2021 is hereby acknowledged.
Drawings
The drawings were received on 11/20/2020.  These drawings are acceptable.

Claim Objections
Claim 1 and 3 are objected to because of the following informalities:  
Claim 1, line 17 contain a typographical error reciting “equalization timeout durations ; and” which should be corrected, by deleting the spacing between word “duration” and the semicolon (;), as “equalization timeout durations; and”.  
Claim 1, line 21 contain a typographical error reciting “value of the first and second initial fast equalization timeout durations ,” which should be corrected, by deleting the spacing between word “duration” and the coma (,), as “value of the first and second initial fast equalization timeout durations,”
  Claim 3, line 6 recited “wherein configuring first fast equalization timeout duration comprises:” which should be amended to as “wherein configuring the first fast equalization timeout duration comprises:” for correct antecedent basis to “the first fast equalization timeout duration” cited in line 1-2 of claim 3.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “the system software is adapted to: store first equalization parameters”; “the system software is adapted to:…configure first fast equalization timeout duration”  and “the system software is adapted to:…invoke the first equalization parameter”  in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 24 and 28 recites “and equalization timeout duration” which is unclear as to if its antecedent basis is referring to “an equalization timeout duration” recited in line 22 or 26.
Claims 2-11 are rejected of at least their dependency on claim 1.
Claim 12, line 28 and 33 recites “and equalization timeout duration” which is unclear as to if its antecedent basis is referring to “an equalization timeout duration” recited in line 26 or 31.
Claims 12-19 are rejected of at least their dependency on claim 12.
Claim 20, line 29 and 33 recites “and equalization timeout duration” which is unclear as to if its antecedent basis is referring to “an equalization timeout duration” recited in line 27 or 31.

Allowable Subject Matter
Claim 1, 12 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2-11 and 13-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Das Sharma (US 2019/0034376 A1) discloses (Abstract, Fig. 2, 5) “systems and methods for performing link training using stored and retrieved equalization parameters obtained from a previous equalization procedure. As part of a link training sequence, links interconnecting an upstream port with a downstream port and with any intervening retimers, can undergo an equalization procedure. The equalization parameter values from each system component, including the upstream port, downstream port, and retimer(s) can be stored in a nonvolatile memory. During a subsequent link training process, the equalization parameter values stored in the nonvolatile memory can be written to registers associated with the upstream port, downstream port, and retimer(s) to be used to operate the interconnecting links. The equalization parameter values can be used instead of performing a new equalization procedure or can be used as a starting point to reduce latency associated with equalization procedures.”
Hopgood et al. (US 2014/0181339 A1) discloses (Abstract, Para. [0002], [0051]) “data transmissions, and, more specifically, to an approach for performing channel equalization training using an equalization coefficient search algorithm” performed for equalizing PCLe “by finding optimal transmission equalization coefficients that can be used to tune the transmitter”.
Hopgood et al. (US 2013/0067127 A1) discloses (Abstract, Fig. 3, 4) “a communications link comprises a first device and a second device communicating with each other via the communications link at a plurality of different speeds.  However, prior to communicating via the communications link for the first time at a second speed, the first device and second device complete a first training cycle at the second speed. Further, during this first training cycle for the second speed, the first training cycle for the second speed will pause before the first training cycle at the second speed completes, and the first device and second device communicate at a first speed for a period of time before returning to the paused first training cycle at the second speed. When the paused first training cycle for the second speed continues, the first training cycle for the second speed will continue where it had paused.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633